                                    Case 21-15212          Doc 13             Filed 08/17/21          Page 1 of 2


 Fill in this information to identify your case:
 Debtor 1              Sarah              Dawn                    Crone
                       First Name         Middle Name             Last Name

 Debtor 2            Matthew              Ryan Mueller            Crone
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 Case number
                                                                                                                                Check if this is an
 (if known)
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                        property that secures a debt?                 as exempt on Schedule C?

      Creditor's        Shellpoint                                             Surrender the property.                    No
      name:                                                                    Retain the property and redeem it.         Yes
      Description of    222 Crocker Drive, Apt B Bel Air MD                    Retain the property and enter into a
      property                                                                 Reaffirmation Agreement.
                        21014
      securing debt:                                                           Retain the property and [explain]:
                                                                               Debtor will continue making payments to creditor without
                                                                               reaffirming.


      Creditor's        Toyota Financial Services                              Surrender the property.                    No
      name:                                                                    Retain the property and redeem it.         Yes
      Description of    2020 Lexus RX350                                       Retain the property and enter into a
      property                                                                 Reaffirmation Agreement.
      securing debt:                                                           Retain the property and [explain]:
                                                                               Debtor will continue making payments to creditor without
                                                                               reaffirming.




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                      page 1
                              Case 21-15212             Doc 13        Filed 08/17/21          Page 2 of 2


Debtor 1     Sarah Dawn Crone
Debtor 2     Matthew Ryan Mueller Crone                                              Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    None.


 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.



X /s/ Sarah Dawn Crone                                X /s/ Matthew Ryan Mueller Crone
   Sarah Dawn Crone, Debtor 1                            Matthew Ryan Mueller Crone, Debtor 2

   Date 08/12/2021                                       Date 08/12/2021
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
